UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Date of report: February 20, 2008 Commission file number 1- 12874 TEEKAY CORPORATION (Exact name of Registrant as specified in its charter) Bayside House Bayside Executive Park West Bay Street & Blake Road P.O. Box AP-59212, Nassau, Bahamas (Address of principal executive office) [Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.] Form 20-F X Form 40- F [Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1):] Yes No X [Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7):] Yes No X [Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.] Yes No X [If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-] Item 1 - Information Contained in this Form 6-K Report Attached as Exhibit I is a copy of an announcement of Teekay Corporation (the “Company”), dated February 20, 2008. THIS REPORT ON FORM 6-K IS HEREBY INCORPORATED BY REFERENCE INTO THE FOLLOWING
